UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 21, 2011 WILLIAM PENN BANCORP, INC. (Exact name of Registrant as specified in its Charter) United States 0-53172 37-1562563 (State or Other Jurisdiction of Incorporation) (SEC Commission File Number) (IRS Employer Identification No.) 8150 Route 13, Levittown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 945-1200 Not Applicable (Former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). WILLIAM PENN BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Section 7 – Regulation FD Disclosure Item 7.01 Regulation FD Disclosure. William Penn Bancorp, Inc. (the “Company”) is herebyfurnishing the following information under Regulation FD: On July 21, 2011, the Company issued a press release, a copy of which is attached hereto as Exhibit No. 99 and incorporated by reference herein, announcing that its board of directors had declared an annual cash dividend of $0.15 per share of common stock, payable on August 12, 2011, to stockholders of record on August 3, 2011. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit No.Description 99Press Release dated July 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. WILLIAM PENN BANCORP, INC. Date: July 21, 2011 By: /s/ Terry L. Sager Terry L. Sager President and Chief Executive Officer (Duly Authorized Officer)
